Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	
Status of Claims
-	Claim(s) 1-19 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on U.S. Application Serial No. 15139115 (now U.S. Patent No. 10535290) filed on April 26, 2016 and U.S. Application 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Application Notes
As best understood by Examiner, Applicant’s “sensing transistor” is disclosed in paragraph 0015 to be for “compensating the plurality of driving transistors”.  Therefore, the recited feature of “sensing line” has been interpreted, as best understood, in view of Applicant’s disclosure at paragraph 0015 of the original specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein at least one of the scan lines has a closed loop between the two neighboring transmissive parts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 recites “wherein at least one of the scan lines has a closed loop between the two neighboring transmissive parts”.  
Claim 4 recites “wherein the closed loop of the scan line starts from one side of the sub-emissive parts and ends at another side of the sub- emissive parts “

However, Applicant’s disclosure does not include any discussion of “closed loop”.  It appears that perhaps Applicant’s claimed feature is intended to correspond to element SL of figure 4, 7, 9, 10 (see figure 4 reproduced below).  It is not readily apparent how the recited feature provides a patentably distinguishing benefit over what is known in the prior art because, Applicant’s written description does not discuss “closed loop”.  Discussion of the scan line appears in paragraphs 0014-0015, 0049-0050, 0060-0061, 0063, 0067, 0073, 0084.  However each mention of scan lines are directed towards general inclusion of scan lines, arrangement of scan lines with respect to data lines/transmissive areas or connection of scan lines to scan transistors.  
Therefore, as best understood by Examiner, Applicant’s disclosure fails to comply with the written description requirement because the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Dependent claims 2-19 inherit the deficiencies of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds for which protection is sought are not clear.  Claim 5 recites “wherein the at least three sub-emissive parts have respectively at least three anode electrodes, wherein one anode electrode among the at least three anode electrodes overlaps with another driving transistor connected to another anode electrode among the at least three anode electrodes”.  It is not clear from the claim language whether each sub-emissive part has at least three anode electrodes or whether each of the three sub-emissive parts respectively has an anode electrode.  Examiner is unable to discern any portion of Applicant’s disclosure which corresponds to each sub-emissive part having three anode electrodes.  Specifically for example figure 4 illustrates RAND, GAND, BAND anode electrodes respectively associated with each sub-emissive part (i.e. one anode per sub-emissive part).  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 11, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al, U.S. Patent Publication No. 20130208017 in view of Kim, U.S. Patent Publication No. 2016/0149165 and Hiraishi et al, U.S. Patent No. 5831708.
Consider claim 1, Gu teaches a display device comprising: a plurality of pixels (see Gu figure 4-5 and paragraph 0044 where an enlarged plane view showing part "A" including some pixels of the first region 31 of FIG. 3, and FIG. 5 is an enlarged plane view showing part "B" including some pixels of the second region 32 of FIG. 3), wherein each pixel includes at least three sub-emissive parts (see Gu figure 4, element PA1, PA2, PA3, figure 5, element PA1, PA2, PA3) and one transmissive part (see Gu figure 4, element TA1; figure 5, element TA1); 

a plurality of data lines arranged along the 





Gu is silent regarding data lines arranged along the three sub-emissive parts.  Gu teaches sub-emissive element arranged along each row of pixels.  In the same field of endeavor, Kim teaches sub-emissive elements arranged along each column of pixels (see Kim figure 3, element P1, P2, P3).  It would have been obvious to provide sub-emissive elements arranged along each column, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement.. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Arrangement of sub-emissive elements along each column would have resulted in having data lines arranged along the three sub-emissive parts.

Gu is silent regarding wherein at least one of the scan lines has a closed loop between the two neighboring transmissive parts.  In a related field of endeavor, Hiraishi teaches a scanning line having a ring shaped redundant section so as to 

Consider claim 2, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 1 and further teaches wherein the closed loop of said one of the scan lines is overlaid with at least one sub-emissive part between the two neighboring transmissive parts (see Gu figure 6, element S; figure 4, element S where each row of pixels includes a scan line crossing data lines and Hiraishi figure 3(a)-3(c) and column 6, lines 21-63).

Consider claim 4, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 1.  Gu/Hiraishi is silent regarding wherein the closed loop of the scan line starts from one side of the sub-emissive parts and ends at another side of the sub- emissive parts.  However, it would have been an obvious matter of design choice to have modified Gu/Hiraishi to have the recited shape arrangement since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 

Consider claim 8, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 1 and further teaches wherein the at least three sub-emissive parts are arranged along a first direction (see Kim figure 3, P1, P2, P3), 

wherein the transmissive part is disposed adjacent to the at least three sub- emissive parts in a second direction within one pixel and transmitting incident light (see Kim figure 3, element T1), wherein the second direction intersects with the first direction, and 

wherein each data line overlaps with the at least three sub-emissive parts within the one pixel (see Gu figure 6, element D1, D2 Arrangement of sub-emissive elements along each column as disclosed by Kim would have resulted in having data lines arranged along the three sub-emissive parts).

Consider claim 11, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 8 and further teaches further comprising: a power line arranged in the first direction, wherein the plurality of power lines overlap with the plurality of pixels and are arranged parallel to the plurality of transmissive parts (see Gu figure 6, element V1, V2, V3).



Consider claim 18, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 1.  Gu is silent regarding wherein an area of the transmissive part is less than two times of an area of the at least three sub-emissive parts of each pixel.

In the same field of endeavor, Kim teaches an area of the transmissive part is less than two times of an area of the plurality of subpixels of each pixel (see Kim paragraph 0075 where the first transmission portion (T1) may have a ratio ranging from about 20% to about 90% with respect to an area of the pixel (P).) so as to provide transmissive area to each pixel.  One of ordinary skill in the art would have been motivated to have modified Gu to have an area of the transmissive part is less than two times of an area of the plurality of subpixels of each pixel as disclosed by Kim so as to provide transmissive area to each pixel using known techniques with predictable results.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al, U.S. Patent Publication No. 20130208017, Kim, U.S. Patent Publication No. 2016/0149165 and Hiraishi et al, U.S. Patent No. 5831708 in view of Kwak, U.S. Patent Publication No. 20090039355.


In a related field of endeavor, light emitting display, Kwak teaches one driving transistor to control multiple subpixels so as to reduce a number of elements associated with a pixel area (see Kwak figure 3 and paragraphs 0016, 0046-0055).  One of ordinary skill in the art would have been motivated to have modified Gu with the teachings of Kwak to have one driving transistor to control multiple subpixels so as to reduce a number of elements associated with a pixel area.

Claims 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al, U.S. Patent Publication No. 20130208017, Kim, U.S. Patent Publication No. 2016/0149165 and Hiraishi et al, U.S. Patent No. 5831708 in view of Park et al, U.S. Patent Publication No. 2016/0064411.

Consider claim 9, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 8.  Gu is silent regarding further comprising: a plurality of sensing lines 

In the same field of endeavor, Park teaches an initialization transistor that transfers an initialization voltage to a driving transistor control node (see Park figure 7, element T4, Vint, GI, GIL and paragraphs 0081-0095).  One of ordinary skill in the art would have been motivated to have modified Gu/Kim to have incorporated an initialization transistor having control lines for initializing a driving transistor control node using known techniques with predictable results.

Consider claim 10, Gu as modified by Kim, Hiraishi and Park teaches all the limitations of claim 9 and further teaches wherein each transmissive part is disposed between one of the plurality of scan lines and one of the plurality of sensing lines (see Park figure 10, element 32 transmission region and paragraph 0035, 0044 where figure 10 illustrates a single pixel of a matrix of pixels such that a pixel row above and/or below the illustrated pixel of figure 10 would result in a transmission region between a scan line and a sensing line).

Consider claim 12, Gu as modified by Kim, Hiraishi and Park teaches all the limitations of claim 11.  Gu is silent regarding further comprising: reference voltage lines arranged in the first direction along the plurality of data lines, wherein the plurality of reference voltage lines overlap with the plurality of pixels and are arranged along the plurality of transmissive parts.

Gu expressly discloses that other suitable conductive lines may further be included according to configuration of a circuit (see Gu paragraph 0057 where various other suitable conductive lines may further be included according to configuration of the circuit unit C.).  

In the same field of endeavor, Park teaches reference voltage lines arranged in the first direction parallel to the plurality of data lines (see Park Figure 9, VINT and paragraph 0120 where although not shown, the initialization voltage line VINTL may be connected to a vertical wiring extending in the first direction parallel to the driving voltage line ELVDDL to implement a mesh structure).  One of ordinary skill in the art would have been motivated to have further modified Gu to have incorporated reference voltage lines so as to provide initialization voltage to initialization transistor using known techniques with predictable results.

Consider claim 13, Gu as modified by Kim, Hiraishi and Park teaches all the limitations of claim 12.  Gu is silent regarding further comprising: a first bridge line connecting a corresponding power line to the plurality of driving transistors, the first bridge line crossing at least one of the plurality of data lines.

However, Park further teaches that ELVDD is connected to capacitor CST2 via contact hole 50 thereby implementing a mesh structure by the second electrode Cst2 of the capacitor Cst which is illustrated in figure 10 as crossing DL_P1, 

Consider claim 14, Gu as modified by Kim, Hiraishi and Park teaches all the limitations of claim 13 and further teaches further comprising: a second bridge line connecting a corresponding reference voltage line see Park figure 9, element VINTL, figure 10, element VINTL) to the plurality of sensing transistors (see Park figure 9, element T41, T40, figure 10, element.)
Gu as modified by Kim/Park does not appear to expressly disclose the second bridge line intersecting at least one of the plurality of data lines, wherein the first bridge line is arranged along the second bridge line.

However it would have been an obvious to provide a second bridge line intersecting at least one of the plurality of data lines, wherein the first bridge line is parallel to the second bridge line, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device .

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al, U.S. Patent Publication No. 20130208017, Kim, U.S. Patent Publication No. 2016/0149165 and Hiraishi et al, U.S. Patent No. 5831708 in view of Park et al, U.S. Patent Publication No. 2014/0183479 (Park2).

Consider claim 17, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 1.  Gu is silent regarding wherein the at least three sub-emissive parts include four sub emissive-parts corresponding to red, green, blue, and white light.

In the same field of endeavor, Park2 teaches each pixel area may include a red sub pixel area, a green sub pixel area, and a blue sub pixel area, and may further include a white sub pixel area in order to reduce power consumption and improve luminance (see Park2 paragraph 0042).  One of ordinary skill in the art would have been motivated to have further modified Gu with the teachings of Park2 to .

Claims 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al, U.S. Patent Publication No. 20130208017, Kim, U.S. Patent Publication No. 2016/0149165 and Hiraishi et al, U.S. Patent No. 5831708 in view of Budd et al, U.S. Patent Publication No. 6014189.

Consider claim 7, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 1.  Gu is silent regarding further comprising: a plurality of capacitors, each capacitor connecting to the corresponding one of each sub-emissive part within the one pixel, wherein the one sub-emissive part of the at least three sub-emissive parts overlays with a capacitor connected to another one of the sub- emissive parts.  In a related field of endeavor, display pixels, Budd teaches providing capacitors for pixels in trenches that overlap adjacent pixel areas so as to provide capacitors for pixels and reduce crosstalk from pixel to pixel (see Budd figure 10 and column 5, lines 32-39, column 7, lines 6-25).  One of ordinary skill in the art would have been motivated to have modified Gu to have formed capacitors overlapping at least two sub-emissive parts in a pixel so as to form capacitors for pixels and reduce crosstalk from pixel to pixel.

Consider claim 19, Gu as modified by Kim and Hiraishi teaches all the limitations of claim 1.  Gu is silent regarding wherein each pixel includes at least one .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10535290 in view of Hiraishi et al, U.S. Patent No. 5831708. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both of the instant claims, and the patented claims are directed towards display pixel arrangement.  The difference being the instant claims recite “wherein at least one of the scan lines has a closed loop between the two neighboring transmissive parts.”  
In a related field of endeavor, Hiraishi teaches a scanning line having a ring shaped redundant section so as to provide redundancy as counter measure to disconnection of lines (see Hiraishi figure 3(a)-3(c) and column 6, lines 21-63).  One of ordinary skill in the art would have been motivated to have modified the patented claims with the teachings of Hiraishi to have a ring shaped redundant section so as to provide redundancy against disconnection of scan lines using known techniques with predictable results.

Claims 1-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10861371 in view of Hiraishi et al, U.S. Patent No. 5831708. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both of the instant claims, and the patented claims are directed towards display pixel arrangement.  The difference being the instant claims recite “wherein at least one of the scan lines has a closed loop between the two neighboring transmissive parts.”  
In a related field of endeavor, Hiraishi teaches a scanning line having a ring shaped redundant section so as to provide redundancy as counter measure to disconnection of lines (see Hiraishi figure 3(a)-3(c) and column 6, lines 21-63).  One of ordinary skill in the art would have been motivated to have modified the patented claims with the teachings of Hiraishi to have a ring shaped redundant section so as to provide redundancy against disconnection of scan lines using known techniques with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Jeong et al, U.S. Patent Publication No. 20160111487 (organic light emitting display), Peng, U.S. Patent Publication No. 20070063192 (figure 7). Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625